DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/08/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 5, 1, 2, 7, 11, 8, 1, 3, 4, 1, 2, 7 and 8 of U.S. Patent No. 10,948,768 issued to Sugiyama et al in view of Park et al. (US 2016/0377799).
Regarding claim 1, claim 1 of patent 10,948,768 claims a backlight device comprising: a case having a bottom plate (see patent claim 1, lines 1-2); a light guide including a front surface as an emission surface, a rear surface opposed to 5the front surface, and an incidence surface provided between the front surface and the rear surface, the rear surface being arranged on the bottom plate (see patent claim 1, lines 3-8); and a plurality of light-emitting elements facing the incident surface of the light guide, wherein each of the light-emitting elements includes a first surface provided at a bottom of each 10of the light-emitting elements, and a light-emitting surface facing the incidence surface of the light guide (see patent claim 1, lines 11-18), each of the first surfaces and the rear surface are arranged side by side, and fixed to a fixing tape attached over each of the first surfaces and the rear surface of the light guide (see patent claim 1, lines 21-26). The patent to Sugiyama et al does not claim that a light-shield is facing the fixing tape through the light guide.  
Park et al teaches the provision of a light shield (Fig 1, 160) positioned above the LEDs (120) and the lightguide (130) covering including light incident surface thereof.
It would have been obvious to modify the claim 1 of Sugiyama et al to include the light shield taught by Park et al since the light shield would improve display performance by preventing emitted light that is not modified by the optical sheets from passing through the display panel.
Regarding claim 2, see patent 10,948,768 claim 3.  
Regarding claim 3, see patent 10,948,768 claim 4.
Regarding claim 4, see patent 10,948,768 claim 5.
Regarding claim 5, see patent 10,948,768 claim 1 lines 10-12.
Regarding claim 6, see patent 10,948,768 claim 2.
Regarding claim 7, see patent 10,948,768 claim 7.
Regarding claim 8, see patent 10,948,768 claim 11.
Regarding claim 9, see patent 10,948,768 claim 8. 

Regarding claim 10, claim 1 of patent 10,948,768 claims a backlight device comprising: a case having a bottom plate (see patent claim 1, lines 1-2); a light guide including a front surface as an emission surface, a rear surface opposed to 5the front surface, and an incidence surface provided between the front surface and the rear surface, the rear surface being arranged on the bottom plate (see patent claim 1, lines 3-8); and a plurality of light-emitting elements facing the incident surface of the light guide, wherein each of the light-emitting elements includes a first surface provided at a bottom of each 10of the light-emitting elements, and a light-emitting surface facing the incidence surface of the light guide (see patent claim 1, lines 11-18), each of the first surfaces and the rear surface are arranged side by side, and fixed to a fixing tape attached over each of the first surfaces and the rear surface of the light guide (see patent claim 1, lines 21-26). The patent to Sugiyama et al does not claim that a light-shield is facing the fixing tape through each of the light emitting elements.  
Park et al teaches the provision of a light shield (Fig 1, 160) positioned above the LEDs (120) and the lightguide (130) covering including light incident surface thereof.
It would have been obvious to modify the claim 1 of Sugiyama et al to include the light shield taught by Park et al since the light shield would improve display performance by preventing emitted light that is not modified by the optical sheets from passing through the display panel.
Regarding claim 11, see patent 10,948,768 claim 3.
Regarding claim 12, see patent 10,948,768 claim 4.
Regarding claim 13, see patent 10,948,768 claim 1 lines 10-12.
Regarding claim 14, see patent 10,948,768 claim 2.
Regarding claim 15, see patent 10,948,768 claim 7.
Regarding claim 16, see patent 10,948,768 claim 8.

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 5, 7, 8, 9, 2, 10, 1, 3, 4, 7, 8, 9 and 10 of U.S. Patent No. 11,209,695 to Sugiyama et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of patent 11,209,695 anticipate the claims of the subject application as follows:
Regarding claim 1, claim 1 of patent 11,209,695 claims a backlight device comprising: a case having a bottom plate (see patent claim 1, lines 1-2); a light guide including a front surface as an emission surface, a rear surface opposed to 5the front surface, and an incidence surface provided between the front surface and the rear surface, the rear surface being arranged on the bottom plate (see patent claim 1, lines 3-7); and a plurality of light-emitting elements facing the incident surface of the light guide, wherein each of the light-emitting elements includes a first surface provided at a bottom of each 10of the light-emitting elements, and a light-emitting surface facing the incidence surface of the light guide (see patent claim 1, lines 8-13), each of the first surfaces and the rear surface are arranged side by side, and fixed to a fixing tape attached over each of the first surfaces and the rear surface of the light guide (see patent claim 1, lines 14-17), and a light-shield is facing the fixing tape through the light guide (see claim 1, lines 18-19).
Regarding claim 2, see patent 11,209,695 claim 3.  
Regarding claim 3, see patent 11,209,695 claim 4.
Regarding claim 4, see patent 11,209,695 claim 5.
Regarding claim 5, see patent 11,209,695 claim 7.
Regarding claim 6, see patent 11,209,695 claim 8.
Regarding claim 7, see patent 11,209,695 claim 9.
Regarding claim 8, see patent 11,209,695 claim 2.
Regarding claim 9, see patent 11,209,695 claim 10. 

Regarding claim 10, claim 1 of patent 11,209,695 claims a backlight device comprising: a case having a bottom plate (see patent claim 1, lines 1-2); a light guide including a front surface as an emission surface, a rear surface opposed to 5the front surface, and an incidence surface provided between the front surface and the rear surface, the rear surface being arranged on the bottom plate (see patent claim 1, lines 3-7); and a plurality of light-emitting elements facing the incident surface of the light guide, wherein each of the light-emitting elements includes a first surface provided at a bottom of each 10of the light-emitting elements, and a light-emitting surface facing the incidence surface of the light guide (see patent claim 1, lines 8-13), each of the first surfaces and the rear surface are arranged side by side, and fixed to a fixing tape attached over each of the first surfaces and the rear surface of the light guide (see patent claim 1, lines 14-17), and a light-shield is facing the fixing tape through each of the light emitting elements (see claim 1, lines 18-19).
Regarding claim 11, see patent 11,209,695 claim 3.  
Regarding claim 12, see patent 11,209,695 claim 4.
Regarding claim 13, see patent 11,209,695 claim 7.
Regarding claim 14, see patent 11,209,695 claim 8.
Regarding claim 15, see patent 11,209,695 claim 9.
Regarding claim 16, see patent 11,209,695 claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D PETERSON whose telephone number is (571)270-0249. The examiner can normally be reached Mon - Fri, 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM D PETERSON/Examiner, Art Unit 2871                                                                                                                                                                                                        
/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871